


 
[frankconnoragreement0.jpg]

 




 

Textron Inc. Tel: (401) 421-2800 40 Westminster Street      Providence,
RI  02903-2525  

 
 

                                  September 30, 2009

 
Mr. Lewis B. Campbell
40 Westminster Street
Providence, Rhode Island 02903




Re:        Clarification to Retirement Letter


Dear Lewis:
 
This letter amends and clarifies the Retirement letter executed by you and
Textron Inc. on September 22, 2009 (the “Retirement Letter”).  For the avoidance
of doubt, the parties hereby agree that the reference to “restricted stock
units” in paragraph 2(2) of the Retirement Letter includes shares of restricted
stock.  As clarified, the terms and conditions of the Retirement Letter remain
in full force and effect.
 

Very truly yours,         Textron Inc.                     By:    /s/Lord Powell
of Bayswater KCMG      Lord Powell of Bayswater KCMG      Chairman, Compensation
     Committee of the Board of      Directors  

 
                                                                        
               





Accepted as of the above date by:


 
 

 /s/Lewis B. Campbell  Lewis B. Campbell

 